DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/20/2014 these drawing are acceptable by the examiner.
Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nicholas Cerulli at (908) 328-6669 on 05/25/2022.
The application has been amended as follows: 
Claims 4 and 11 are cancel.
 	Claim 1.  A method of verifying a positive classification performed by an artificial neural network (ANN) in a given class from among a plurality of classes, the method comprising:
 	for each layer of the ANN, generating, by an ANN validation device, a weight matrix comprising a weight of each neural node in a given layer:

 	for each neural node in the given layer, determining, by the ANN validation device, a contribution factor of a given neural node in the given layer with respect to an output of the ANN for the given class based on a known input vector to the given layer and a modified weight matrix, wherein the modified weight matrix is derived from the weight matrix by replacing weight of the given neural node in the given layer with a predefined weight;
 	for the given layer, generating, by the ANN validation device, a dominance matrix based on the contribution factor of each neural node in the given layer, wherein the dominance matrix is used to obtain a dominance factor of each neural node in the given layer;
 	for the given layer, determining, by the ANN validation device, a rank of each neural node based on the corresponding dominance factor; and
 	 verifying, by the ANN validation device, the positive classification performed by the ANN in the given class for a test input vector based on the rank of each neural node in each layer of the ANN;
 	wherein the predefined weight in the modified weight matrix is about zero.

 	Claim 8. A system for verifying a positive classification performed by an artificial neural network (ANN) in a given class from among a plurality of classes, the system comprising:
 	an ANN validation device comprising at least one processor and a computer- readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
 	for each layer of the ANN, generating a weight matrix comprising a weight of each neural node in a given layer; 
 	for each neural node in the given layer, determining a contribution factor of
a given neural node in the given layer with respect to an output of the ANN for
the given class based on a known input vector to the given layer and a modified
weight matrix, wherein the modified weight matrix is derived from the weight
matrix by replacing weight of the given neural node in the given layer with a predefined weight;
 	for the given layer, generating a dominance matrix based on the contribution factor of each neural node in the given layer, wherein the dominance , matrix is used to obtain a dominance factor of each neural node in the given layer; 
 	for the given layer, determining a rank of each neural node based on the corresponding dominance factor; and 
 	verifying the positive classification performed by the ANN in the given class for a test input vector based on the rank of each neural node in each layer of the ANN;
 	wherein the predefined weight in the modified weight matrix is about zero.

 	Claim 15. A non-transitory computer-readable medium storing computer-executable instructions for verifying a positive classification performed by an artificial neural network (ANN) in a given class from among a plurality of classes, the computer- executable instructions configured for:
 	for each layer of the ANN, generating a weight matrix comprising a weight of each neural node in a given layer;
 for each neural node in the given layer, determining a contribution factor of a given neural node in the given layer with respect to an output of the ANN for the given class based on a known input vector to the given layer and a modified weight matrix, wherein the modified weight matrix is derived from the weight matrix by replacing weight of the given neural node in the given layer with a predefined weight;
 for the given layer, generating a dominance matrix based on the contribution | factor of each neural node in the given layer, wherein the dominance matrix is used to | obtain a dominance factor of each neural node in the given layer; 
 for the given layer, determining a rank of each neural node based on the corresponding dominance factor; and 
verifying the positive classification performed by the ANN in the given class for a test input vector based on the rank of each neural node in each layer of the ANN;
 	wherein the predefined weight in the modified weight matrix is about zero.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-10 and 12-20.
 	Regard to claim 1 (8 and 15) the closest prior art of record Rei et al. (US 2018/0204120 A1) teaches a method of verifying a positive classification performed by an artificial neural network (ANN) in a given class from among a plurality of classes, the method comprising:
 	for each layer of the ANN, generating, by an ANN validation device, a weight matrix comprising a weight of each neural node in a given layer:
 	However, Rei alone or in combination fail to teach or fairly suggest 
 	for each neural node in the given layer, determining, by the ANN validation device, a contribution factor of a given neural node in the given layer with respect to an output of the ANN for the given class based on a known input vector to the given layer and a modified weight matrix, wherein the modified weight matrix is derived from the weight matrix by replacing weight of the given neural node in the given layer with a predefined weight;
 	for the given layer, generating, by the ANN validation device, a dominance matrix based on the contribution factor of each neural node in the given layer, wherein the dominance matrix is used to obtain a dominance factor of each neural node in the given layer;
 	for the given layer, determining, by the ANN validation device, a rank of each neural node based on the corresponding dominance factor; and
 	 verifying, by the ANN validation device, the positive classification performed by the ANN in the given class for a test input vector based on the rank of each neural node in each layer of the ANN;
 	wherein the predefined weight in the modified weight matrix is about zero.

Claims 2-3, 5-7, 9-10, 12-14 and 16-20 are allowance as being dependent directly or indirectly to the independent claims 1, 8 and 15.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641